DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed August 16, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-9, 13-15, 17-18 and 20-21 are allowable over the references of record for at least the following reasons:
	Claim 1:  a trap performance sensor exposed to exhaust in the exhaust conduit and structured to produce a trap performance signal indicative of silicate accumulation in an aftertreament device; wherein the trap performance sensor includes a pressure sensor, and further comprising an alert device structured to produce an operator-perceptible servicing alert based on the trap performance signal; and a sensing conduit having an inlet end attached to the exhaust conduit, and a second end supported at a location spaced from the exhaust conduit, and wherein the pressure sensor is exposed to an exhaust pressure of the sensing conduit at the second end.  
	Claim 13: feeding intake air through a siloxane trap in an intake conduit . . . feeding exhaust from the engine through an exhaust conduit to an aftertreatment device; sensing a pressure of exhaust in the exhaust conduit; and producing a siloxane trap performance signal based on the sensed pressure of the exhaust.  
	Claim 18: an intake conduit formed in part by each of the siloxane trap, the air precleaner, and the blower . . . a trap performance pressure sensor structured to produce a siloxane trap performance signal that is indicative of silicate accumulation in an aftertreatment device for the engine; and an alert device structured to output an operator-perceptible servicing alert based on the siloxane trap performance signal.  
	The closest prior art is the Clayton reference.  The Clayton reference fails to disclose all of the features of the amended independent claims.  Furthermore, no references have been located that teach or suggest the amended independent claims individually or in combination with the Clayton reference or other references.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747